DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 14-20 are objected to because of the following informalities:  
In the preamble of claim 14, the words ‘the device’ need to be corrected as ‘the AP’ in order to be consistent with the earlier cited ‘wireless access point (AP)’ and also in the dependent claims 15-20, the words ‘The device’ need to be corrected as ‘The AP’ in order to be consistent with the earlier cited ‘wireless access point (AP)’ of parent claim 14.  Appropriate correction is required.
Response to Amendment
3.	Applicant's amendment filed on 04/15/2021 has been entered. Claims 1, 7 and 14 have been amended. Claims 1-20 are still pending in this application with claims 1, 7 and 14 being independent.  
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-6 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cariou et al. (US Pub. No: 2018/0092039 A1) in view of Alpert et al. (US Pub. No: 2018/0160370 A1). 
Regarding claim 1, Cariou et al. teach a method of managing a power state of a wireless station (STA) for cooperative multi-band operation between the STA and a wireless access point (AP) for a wireless network (see Abstract and Fig.7 for STA & AP), the method comprising: receiving a frame transmitted from the STA to the AP over a first band (see Fig.7 and page 7, para [0070] wherein in a multi-band framework, a STA communicating with AP over multiple bands, one of these bands may be designated as a primary band, a power save mode, or a control channel band, is mentioned and see  page 8, para [0077] wherein during the negotiation/initiation of the multi-band PSP, the STA negotiating/communicating with the AP for which band to use for the multi-band PS-Poll, is mentioned), wherein the STA and the AP are in wireless  (see page 7, para [0071] wherein to adapt the existing PS schemes to the multi-band framework, the setup protocol specifying rules for the transition among the different power save states in each of the multiple bands (that includes the second band), is mentioned, also page 8, see para [0077] wherein  new multi-band Ps-Poll being defined to include/update explicit information on the band for which the PS-Poll indicates a change in the power save state, is mentioned and also see page 10, para [0116] wherein an AP and STA establishing a multi-band power save session and the legacy APSD being extended to the multi-band APSD by defining primary and secondary bands/channels for the APSD, a multi-band common buffering methodology, rules for transitioning, among the different multi-band APSD's power save states in each of the bands/channels, is mentioned). 
	Cariou et al. is silent in teaching the above method of managing the power state of the wireless station (STA) comprising said frame comprising a multi-band control subfield that indicates a power management mode of the second band.
	However, Alpert et al. teach a method of managing a power state of the wireless station (STA) (see Abstract and Fig.7) comprising said frame comprising a multi-band control subfield that indicates a power management mode of the second band (see Figures 7 & 8 and para [0086] wherein a STA transmitting a resource allocation (ABARA 908) request/frame on the primary band to an AP or STA providing the service [0094] & [0095] wherein generating ABARA request/response messages/frames in furtherance of the power-save operations, is mentioned & wherein requester/allocator control 806 of the Multiband Coordinator (that includes multi-band control subfield) of the STA being configured to the operating mode of the Multiband Coordinator of the STA based on power-control policy 808, that includes the parameters i.e. operation band, availability pattern, and mode of operation for the STA based on power-control policy, is mentioned and also see para [0097] wherein the secondary band ABARA-request/frame parameters for power save operation including an identifier of the selected secondary band, a type of power-save service to be provided and specific PHY and MAC operation parameters (e.g., MCS, NSTS, PHY mode, power), is mentioned).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of Cariou et al. to have said frame comprising a multi-band control subfield that indicates a power management mode of the second band, disclosed by Alpert et al. in order to provide an effective mechanism for a wireless station (STA) for efficiently implementing a power-save policy for the STA to coordinate power-save operations between the first band and the second band and also for optimizing power consumption of the wireless station (STA) in the wireless communication system.
Regarding claim 2, Cariou et al. and Alpert et al. together teach the method described in claim 1.
Cariou et al. further teach the method described in claim 1, wherein the frame further comprises a Command and Status (CAS) control subfield comprising a service 
Regarding claim 3, Cariou et al. and Alpert et al. together teach the method described in claim 1.
Cariou et al. further teach the method described in claim 1, wherein said first band and said second band respectively comprise at least one of: a 2.4 GHz band; a 5 GHz band; and a 6 GHz band (see para [0016] wherein the bands/sub-bands encompassing at least 2.4GHz, 5GHz etc. is mentioned). 
Regarding claim 4, Cariou et al. and Alpert et al. together teach the method described in claim 1.
Cariou et al. further teach the method as described in claim 1, further comprising accessing a traffic indication map (TIM) for the first band and the second band based on a respective traffic type associated with the first band and the second band (see para [0112] wherein the APSD power management scheme to a multi-band framework (which includes both first and second bands) being linked to the TIM and DTIM in beacons, is mentioned and also see para [0113]) and determining a buffer status of the first band and the second band according to the TIM (see paragraphs [0113] and  [0124]). 
Regarding claim 5, Cariou et al. further teach the method as described in claim 4, wherein the TIM comprises a virtual bitmap of association IDs mapped to the first band and the second band based on traffic type (see para [0127] wherein which bands the multi-band APSD TIM and DTIM is to be delivered, is mentioned and also if there is a separate multi-band APSD TIM/DTIM for each band, is mentioned). 
Regarding claim 6, Cariou et al. and Alpert et al. together teach the method described in claim 1.
Cariou et al. further teach the method as described in claim 1, wherein said updating a power management mode of the device for the second wireless band is performed according to a power management mode of a CAS control subfield of the frame (see paragraphs [0077] & [0108]). 
Regarding claim 14, Cariou et al. teach a wireless access point (AP) for performing cooperative multi-band operation with a wireless station (STA) in a wireless network (see Abstract and Fig.1, AP 102 & Fig.2, for wireless access point (AP) and para [0016]), the device/AP comprising: a first transceiver (see Fig.2, 2.4 GHZ RF/Front end module and para [0017]) configured to communicate over a first wireless band (see para [0016] wherein the AP 102 having transmitter/receiver operating at 2.4 GHz, is mentioned and also see para [0017]); 
a second transceiver (see Fig.2, 5GHz Front End module and para [0017]) configured to communicate over a second wireless band (para [0016] wherein the AP 102 having second transmitter/receiver operating at 5 GHz, is mentioned), wherein the first transceiver and the second transceiver are operable to communicate simultaneously (see paragraph [0042]  wherein multi-band link aggregation using multi-
a cooperative management unit configured to exchange data with the first transceiver and the second transceiver for managing simultaneous communication of the first transceiver and the second transceiver (see Fig.2, block 250 and paragraphs [0032] & [0042]); and 
a processor (see Fig.2, Baseband/Application processor) operable to: access a frame transmitted from the STA to the AP over the first wireless band (see Fig.7 and page 7, para [0070] wherein in a multi-band framework, a STA communicating with AP over multiple bands, one of these bands may be designated as a primary band, a power save mode, or a control channel band, is mentioned and see  page 8, para [0077] wherein during the negotiation/initiation of the multi-band PSP, the STA negotiating/communicating with the AP for which band to use for the multi-band PS-Poll, is mentioned), wherein the STA and the AP are in wireless communication using said first wireless band and the wireless second wireless band (see para [0070] wherein STA and AP communicating over multiple bands, including primary band and secondary band is mentioned); and update a power management mode of the STA for the second wireless band according to the power management of the second wireless band (see page 7, para [0071] wherein to adapt the existing PS schemes to the multi-band framework, the setup protocol specifying rules for the transition among the different power save states in each of the multiple bands (that includes the second band), is mentioned and also page 8, see para [0077] wherein  new multi-band Ps-Poll being defined to include/update explicit information on the band for which the PS-Poll  para [0116] wherein an AP and STA establishing a multi-band power save session and the legacy APSD being extended to the multi-band APSD by defining primary and secondary bands/channels for the APSD, a multi-band common buffering methodology, rules for transitioning, among the different multi-band APSD's power save states in each of the bands/channels, is mentioned). 
Cariou et al. is silent in teaching the above AP comprising said frame comprising a multi-band control subfield indicating a power management mode of the second wireless band.
However, Alpert et al. teach a wireless access point (see Abstract and Fig.7) comprising said frame comprising a multi-band control subfield indicating a power management mode of the second wireless band (see Figures 7 & 8 and para [0086] wherein a STA transmitting a resource allocation (ABARA 908) request/frame on the primary band to be received by an AP providing the service is mentioned, also see paragraphs [0094] & [0095] wherein generating ABARA request/response messages/frames in furtherance of the power-save operations, is mentioned & wherein requester/allocator control 806 of the Multiband Coordinator (that includes multi-band control subfield) of the STA being configured to the operating mode of the Multiband Coordinator of the STA based on power-control policy 808, that includes the parameters i.e. operation band, availability pattern, and mode of operation for the STA based on power-control policy, is mentioned and also see para [0097] wherein the secondary band ABARA-request/frame parameters for power save operation including an identifier of the selected secondary band, a type of power-save service to be provided and specific PHY and MAC operation parameters (e.g., MCS, NSTS, PHY mode, power), is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the AP of Cariou et al. to have said frame comprising a multi-band control subfield indicating a power management mode of the second wireless band, disclosed by Alpert et al. in order to provide an effective mechanism for a wireless station (STA) for efficiently implementing a power-save policy for the STA to coordinate power-save operations between the first band and the second band and also for optimizing power consumption of the wireless station (STA) in the wireless communication system.
Regarding claim 15, Cariou et al. and Alpert et al. together teach the device/AP as described in claim 14.
Cariou et al. further teach the device/AP as described in claim 14, wherein the frame further comprises a Command and Status (CAS) control subfield comprising a service period status subfield (see para [0110] wherein the length of SP (service period) being indicated in a Max SP Length field of the QoS Capability element of the STA's request frame is mentioned and also see para [0128]), and wherein said update a power management mode of the device for the second wireless band comprises updating a service period status of the device for the second wireless band according to the service period status subfield of the CAS control subfield (see paragraphs [0108] and [0110]). 
Regarding claim 16, Cariou et al. and Alpert et al. together teach the device/AP as described in claim 14.

Regarding claim 17, Cariou et al. and Alpert et al. together teach the device/AP as described in claim 14.
Cariou et al. further teach the device/AP as described in claim 14, wherein the processor is further operable to access a traffic indication map (TIM) for the first wireless band and the second wireless band based on a respective traffic type associated with the first wireless band and the second wireless band (see para [0112] wherein the APSD power management scheme to a multi-band framework (which includes both first and second bands) being linked to the TIM and DTIM in beacons, is mentioned and also see para [0113]) and determine a buffer status of the first wireless band and the second wireless band according to the TIM (see paragraphs [0113] and  [0124]). 
Regarding claim 18, Cariou et al. and Alpert et al. together teach the device/AP as described in claim 14.
Cariou et al. further teach the device/AP as described in claim 14, wherein said updating a power management mode of the device for the second wireless band is performed according to a power management mode of a CAS control subfield of the frame (see paragraphs [0077] & [0108]). 
Regarding claim 19, Cariou et al. and  Alpert et al. together teach the device/AP as described in claim 18.
if there is a separate multi-band APSD TIM/DTIM for each band, is mentioned). 
7.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cariou et al. (US Pub. No: 2018/0092039 A1) in view of MIN et al. (US Pub. No: 2019/0123938 A1).
	Regarding claim 7, Cariou et al. teach a method of managing a power state of a wireless station (STA) for cooperative multi-band operation between the STA and a wireless access point (AP) for a wireless network (see Abstract and Fig.13 for STA & AP), the method comprising: receiving a QoS Null frame transmitted from the STA to the AP using a first band (see para [0124] wherein the STA, at 1308, sending a trigger frame in its primary band which is received and acknowledged by the AP at 1309, is mentioned and see para [0120] wherein the trigger frame being a QoS Null frame using an AC the STA that has been configured to be trigger-enabled, is mentioned), wherein the STA and the AP are in wireless communication using the first band and a second band (see para [0070] wherein STA and AP communicating over multiple bands in a multi-band framework, including primary band and secondary band is mentioned and also see para [0120]), and wherein the QoS Null frame triggers a service period (SP) for the first band and the second band (see para [0119] wherein STAs using MBU-APSD to have some or all of their BUs delivered during unscheduled SPs, is mentioned and also see para [0120]); updating a power management mode of the STA for the second band (see para [0118] wherein the QoS STAs using/updating the Power Management subfield in the Frame Control field of a frame to indicate whether the QoS STAs are in an active mode or a PS mode, is mentioned and see para [0120] wherein the MBU APSD being ended by setting the EOSP field to 1 in the last frame sent during the SP, is mentioned and also see para [0116] wherein an AP and STA have established and negotiated a multi-band power save session, is mentioned, wherein multi-band APSD (which includes first EOSP subfield) with  primary and secondary bands/channels for the APSD, a multi-band common buffering methodology and rules for transitioning, among the different multi-band APSD's power save states in each of the bands/channels (which can include second band), is mentioned and also see para [0127]); and updating a power management mode of the STA for the first band according to a second EOSP subfield of the QoS Null frame (see para [0118] wherein the QoS STAs using/updating the Power Management subfield in the Frame Control field of a frame to indicate whether the QoS STAs are in an active mode or a PS mode, is mentioned and see para [0120] wherein the MBU APSD being ended by setting the EOSP field to 1 in the last frame sent during the SP, is mentioned and also see para [0116] wherein an AP and STA have established and negotiated a multi-band power save session, is mentioned, wherein multi-band APSD (which can also include second EOSP subfield) with  primary and secondary bands/channels for the APSD, a multi-band common buffering methodology and rules for transitioning, among the different multi-band APSD's power save states in each of the bands/channels (which can include first band), is mentioned and also see para [0127]). 

However, MIN et al. teach a method (see Abstract and Fig.1) comprising wherein the second band is identified by a band information subfield of the QoS Null frame (see Figures 8 & 9 and para [0118] wherein the management/QoS Null frame including the information field that includes information about multiple bands capable of being supported by a device, is mentioned and see para [0119] wherein the information field including at least an element ID field 910, a multi-band control field 920, a band ID field 930 and an operating class field 940, is mentioned). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of Cariou et al. to have the second band being identified by a band information subfield of the QoS Null frame, disclosed by MIN et al. in order to provide an effective mechanism for an electronic device efficiently supporting multi-band wireless communication by determining whether the electronic device and an external device to communicate using an omnidirectional wireless communication or directional wireless communication in the wireless communication system.
Regarding claims 8 & 9, Cariou et al. and MIN et al. together teach the method as described in claim 7.
Cariou et al. further teach the method as described in claim 7, wherein the first EOSP subfield and the band information subfield are included in an A-Control field of the QoS Null frame (see paragraphs [0110] & [0116]) and wherein the second EOSP . 
8.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cariou et al. (US Pub. No: 2018/0092039 A1) in view of Alpert et al. (US Pub. No: 2018/0160370 A1) and further in view of MIN et al. (US Pub. No: 2019/0123938 A1).
Regarding claim 20, Cariou et al. and Alpert et al. together teach the device/AP as described in claim 15.
	Cariou et al. and Alpert et al. together yet are silent in teaching the device/AP as described in claim 15, wherein the multi-band control subfield comprises a control ID subfield has a value of 5 to indicate that the CAS control subfield is applied on the second wireless band indicated by the band information.
	However, MIN et al. teach a system (see Abstract and Fig.1), wherein the multi-band control subfield comprises a control ID subfield has a value of 5 to indicate that the CAS control subfield is applied on the second wireless band indicated by the band information (see para [0121] wherein the multi-band control field 920 including device role information about a role/capability being performed by an external device in a used frequency/second band, is mentioned and also see para [0122] wherein the field 930 including information about a communication capability supported by an external device, for example, if the band ID field indicating " 5", indicating the frequency/second wireless band of the band information, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above AP of Cariou et al. and Alpert et al. to have the multi-band control subfield comprising a control ID subfield .
Allowable Subject Matter
9.	Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
10.	Applicant’s arguments in pages 9-11 filed on 04/15/2020 w.r.t. amended independent claims 1 and 14 are moot under the new ground(s) of rejection made in view of Alpert et al. (US Pub. No: 2018/0160370 A1) as presented in the current office action.
11.	In page 10 of  Applicant’s arguments, regarding amended independent claim 1, Applicant further mentions that Cariou fails to teach or suggest updating a power management mode of the STA for the second band according to the power management mode of the second band.
	However, the Examiner respectfully disagrees to the above statement of the Applicant as follows. Cariou et al. clearly teach in para [0071] wherein to adapt the existing PS (Power Save) schemes to the multi-band framework, the setup protocol specifying rules for the transition among the different power save states in each of the multiple bands (that includes the second band). Also, Cariou et al. clearly teach in para [0077] that a new multi-band Ps-Poll can be defined to include/update explicit information on the band (that includes the second band) for which the PS-Poll indicates a change in the power save state. Further, Cariou et al. teach in para [0116] that an AP and STA establishing a multi-band power save session and the legacy APSD is extended to the multi-band APSD by defining primary and secondary bands/channels for the APSD, a multi-band common buffering methodology, rules for transitioning, among the different multi-band APSD's power save states in each of the bands/channels. Thus, the above teaching of Cariou et al., as per Broadest Reasonable Interpretation (BRI) of claim limitation, is clearly equivalent to “updating a power management mode of the STA for the second band according to the power management mode of the second band” and Cariou et al. and Alpert et al. together teach all the limitations of claims 1 and 14 as already mentioned above under Claim Rejections.
12.	The rejection of all other claims is already mentioned above under Claim Rejections.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	KNECKT et al. (US Pub. No: 2010/0177712 A1) disclose mechanisms for multichannel/multiband operation for wireless device to device communication in wireless communication system.
	Lou et al. (US Pub. No: 2016/0198350 A1) disclose mechanisms for 
	Cariou et al. (US Pub. No: 2018/0054847 A1) disclose mechanisms for multi-band link aggregation between devices in wireless communication system.
	Patil et al. (US Pub. No: 2019/0082373 A1) disclose techniques for multi-link aggregation signaling in wireless communication system.
	CHU et al. (US Pub. No: 2020/0107393 A1) disclose mechanisms for WLAN operation using multiple component channels in wireless networking system.
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
	 	 Commissioner for Patents,
                      P.O. Box 1450
                      Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477